Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Queens County, rendered August 17, 1960, after a nonjury trial, which: (1) adjudged him to be a youthful offender, upon a charge of violating subdivision 1 of section 580 of the Penal Law, by conspiring with others to commit the crime of assault; and (2) suspended sentence. Judgment reversed on the law and the facts, and information dismissed. In our opinion, no sufficient evidence corroborating defendant’s alleged confession was adduced, as required by section 395 of the Code of Criminal Procedure; nor was any evidence adduced of the commission of an overt act in furtherance of the alleged conspiracy, as required by section 398 of said code and section 583 of the Penal Law. Nolan, P. J,, Beldock, Ughetta, Christ and Pette, JJ., Concur.